 

PROMISSORY NOTE AMENDMENT No. 1

 

This PROMISSORY NOTE AMENDMENT NO. 1 (the “Amendment”) is made as of May 2, 2014
(the “Amendment Date”) by and between DOCUMENT SECURITY SYSTEMS, INC. (the
“Borrower”), a corporation formed under the laws of the State of New York, with
offices at 28 East Main Street, Suite 1525, Rochester, New York 14614 and
CONGREGATION NOAM ELIMELECH (the “Lender”).

 

This Amendment amends the Promissory Note (“Note”), dated May 24, 2013, made
among Borrower and Lender, to extend the Note’s Maturity Date from May 24, 2014
to May 24, 2015. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Note.

 

The parties agree as follows:

 

1.    Section 1 of the Note shall be, and hereby is, amended to read in its
entirety as follows:

 

“1. Maturity. The aggregate outstanding Principal Amount, together with all
accrued interest thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of (the earliest of such events being the
“Maturity Date”): (i) May 24, 2015 (the “Scheduled Maturity Date”) and (ii) the
acceleration of this Note upon the occurrence of an Event of Default.”

 

2.    Note Ratified. Except as expressly amended hereby, the Note is in all
respects ratified and confirmed, and all of the terms, provisions and conditions
thereof shall be and remain in full force and effect, and this Amendment and all
of its terms, provisions and conditions shall be deemed to be a part of the
Note.

 

3.    No Events of Default. The Borrower confirms that, as of the date hereof,
there exists no condition or event that constitutes (or that would after
expiration of applicable grace or cure periods constitute) an Event of Default.

 

4.    Costs and Expenses. Borrower agrees to pay any and all reasonable costs
incurred in connection with preparation for closing, the closing, and
post-closing items relating to this Amendment.

 

5.    Governing Law. This Amendment, together with all of the rights and
obligations of the parties hereto, shall be construed and interpreted in
accordance with the laws of the State of New York, excluding the laws applicable
to conflicts or choice of law.

 

[Signature Page Follows]

 



 

 



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives by their signatures below.

 

 



  CONGREGATION NOAM ELIMELECH (Lender)       /s/ Mayer Laufer           By:
Mayer Laufer   Title: President       DOCUMENT SECURITY SYSTEMS, INC. (Borrower)
      /s/ Jeffrey Ronaldi           By: Jeffrey Ronaldi   Title: Chief Executive
Officer







 



2

